Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
            day of             , 2009, between Cheniere Energy, Inc., a Delaware
corporation (the “Company”), and                     (“Indemnitee”).

INTRODUCTION:

A. Indemnitee, as an officer of the Company, performs valuable services for the
Company.

B. The Company and Indemnitee recognize the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited.

C. The Company’s Amended and Restated Bylaws, as amended (the “Bylaws”), provide
for the indemnification of the directors, officers, employees and agents of the
Company to the maximum extent authorized by Section 145 of the Delaware General
Corporation Law, as amended (“DGCL”).

D. Indemnitee desires to ensure that the indemnification currently provided to
Indemnitee under the Bylaws is not changed in the future as a result of an
amendment to the Bylaws, and Indemnitee may not be willing to serve or continue
to serve in such capacities without additional protection.

E. The Bylaws and the DGCL, by their non-exclusive nature, permit contracts
between the Company and its directors, officers, employees, controlling persons,
agents or fiduciaries with respect to indemnification.

F. The Company (i) desires to attract and retain the involvement of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to be involved with the Company, and (ii) wishes to
provide for the indemnification and advancing of expenses to Indemnitee to the
maximum extent permitted by law.

G. In view of the considerations set forth above, the Company desires that
Indemnitee be indemnified by the Company as set forth herein.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of Indemnitee’s service to the Company and its
subsidiaries, the parties hereto agree as follows:

1. Indemnity of Indemnitee. The Company hereby agrees to indemnify Indemnitee to
the fullest extent permitted by applicable law, the Company’s Restated
Certificate of Incorporation, as amended (the “Certificate”), the Bylaws or by
statute. In the event of any change after the date of this Agreement in any
applicable law, statute or rule that expands the right of a Delaware corporation
to indemnify a director, officer, employee, controlling person, agent or
fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule that narrows the right of a
Delaware corporation to indemnify a director, officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder except as set forth
in Section 8(a) hereof.

2. Indemnification Rights.

(a) Indemnification of Expenses. The Company shall indemnify and hold harmless
Indemnitee, together with Indemnitee’s partners, affiliates, employees, agents
and spouse and each person who controls any of them or who may be liable within
the meaning of Section 15 of the Securities Act of 1933, as amended (the
“Securities Act”), or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to the fullest extent permitted by law if
Indemnitee was or is or becomes a party to or witness or other participant in,
or is threatened to be made a party to or witness or other participant in, any
threatened, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation that Indemnitee
in good faith reasonably believes might lead to the institution of any such
action, suit, proceeding or alternative dispute resolution mechanism, whether
civil, criminal, administrative, investigative or other (hereinafter a “Claim”)
against any and all expenses (including attorneys’ fees and all other costs,
expenses and obligations incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in, any such action, suit, proceeding,
alternative dispute resolution mechanism, hearing, inquiry or investigation),
judgments, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) of any Claim and any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement (collectively, hereinafter “Expenses”), including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, incurred by Indemnitee by reason of (or arising in part out
of) any event or occurrence related to the fact that Indemnitee is or was a
director, officer, employee, controlling person, agent or fiduciary of the
Company or any subsidiary of the Company, or is or was serving at the request of
the Company as a director, officer, employee, controlling person, agent or
fiduciary of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise, or by reason of any action or inaction on
the part of Indemnitee while serving in such capacity including, without
limitation, any and all losses, claims, damages,



--------------------------------------------------------------------------------

expenses and liabilities, joint or several (including any investigation, legal
and other expenses incurred in connection with, and any amount paid in
settlement of, any action, suit, proceeding or any claim asserted) under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, that relate directly or indirectly to
the registration, purchase, sale or ownership of any securities of the Company
or any of its subsidiaries or to any fiduciary obligation owed with respect
thereto (hereinafter an “Indemnification Event”). Such payment of Expenses shall
be made by the Company as soon as practicable but in any event no later than 25
days after written demand by Indemnitee therefor is presented to the Company.

(b) Reviewing Party. If the Reviewing Party (as described in Section 10(e)
hereof) shall have determined (in a written opinion, in any case in which the
Independent Legal Counsel (as defined below) is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, then (i) the Company
shall not be obligated to provide any indemnification under Section 1 or 2 and
(ii) Indemnitee acknowledges and agrees that the Company shall not be obligated
to make an advance payment of Expenses to Indemnitee pursuant to Section 3(a)
(an “Expense Advance”) and Indemnitee agrees to reimburse the Company for such
Expense Advance; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed) and until
such time, Indemnitee shall be entitled to receive interim payments of expenses
pursuant to Section 2(a). Indemnitee’s obligation to reimburse the Company for
any Expense Advance shall be unsecured and no interest shall be charged thereon.
If there has not been a Change in Control (as defined in Section 10(d) hereof),
the Reviewing Party shall be selected by the Board of Directors, and if there
has been a Change in Control (other than a Change in Control that has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be an
attorney or firm of attorneys selected by the Board of Directors who shall not
have otherwise performed services for the Company or any Indemnitee within the
last three years (other than with respect to matters concerning the right of any
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements) (the “Independent Legal Counsel”). If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

(c) Contribution. If the indemnification provided for in Section 2(a) above is
for any reason held by a court of competent jurisdiction to be unavailable to an
Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein (after a final judicial determination is made with respect
thereto, and as to which all rights of appeal therefrom

 

3



--------------------------------------------------------------------------------

have been exhausted or lapsed), then the Company, in lieu of indemnifying
Indemnitee thereunder, shall contribute to the amount paid or payable by
Indemnitee as a result of such losses, claims, damages, expenses or liabilities
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and Indemnitee, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company (or its subsidiary) and
Indemnitee in connection with the action or inaction that resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. In connection with the registration of the Company’s
or a subsidiary’s securities, the relative benefits received by the Company (or
its subsidiary) and Indemnitee shall be deemed to be in the same respective
proportions that the net proceeds from the offering (before deducting expenses)
received by the Company (or its subsidiary) and the Indemnitee, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered. The relative
fault of the Company (or its subsidiary) and Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company (or its subsidiary) or Indemnitee
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(c) were determined by pro rata or per
capita allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with the registration of the Company’s or a
subsidiary’s securities, in no event shall an Indemnitee be required to
contribute any amount under this Section 2(c) in excess of the lesser of
(i) that proportion of the total of such losses, claims, damages or liabilities
indemnified against equal to the proportion of the total securities sold under
such registration statement that is being sold by Indemnitee or (ii) the
proceeds received by Indemnitee from its sale of securities under such
registration statement. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 10(b) of the Exchange Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

(d) Survival Regardless of Investigation. The indemnification and contribution
provided for herein will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any officer, director,
employee, agent or controlling person of Indemnitee.

(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 2(a) hereof or in the defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection herewith.

 

4



--------------------------------------------------------------------------------

3. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than 25 days after
written demand by Indemnitee therefor to the Company.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing in accordance with Section 14 of this Agreement as soon as
practicable of any Claim made against Indemnitee for which indemnification will
or could be sought under this Agreement.

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 3(b) hereof, the Company has liability
insurance in effect that may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in each of the Company’s policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding, inquiry or investigation in accordance with the terms of such
policies.

(e) Selection of Counsel. The principal counsel for Indemnitees (the “Principal
Counsel”) shall be determined by majority vote of such Indemnitees, subject to
the consent of the Company (not to be unreasonably withheld or delayed). The
obligation of the Company to reimburse Indemnitee for the fees and disbursements
of counsel hereunder shall not extend to the fees and disbursements of any
counsel employed by Indemnitee other than the Principal Counsel, unless
Indemnitee has interests that are different from those of the other Indemnitees
or defenses available to him or her that are in addition to or different from
those of the other Indemnitees such that the Principal Counsel would have an
actual or potential conflict of interest in representing Indemnitee.

 

5



--------------------------------------------------------------------------------

4. Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the
organizational documents of the Company or a subsidiary of the Company, any
agreement, any vote of stockholders or disinterested directors, the DGCL or
similar governing law of a subsidiary of the Company, or otherwise. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action Indemnitee took or did not take while serving in an indemnified
capacity even though Indemnitee may have ceased to serve in such capacity.

5. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against any
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the organizational documents of the Company or a
subsidiary of the Company or otherwise) of the amounts otherwise indemnifiable
hereunder.

6. Partial Indemnification. If any Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.

7. Mutual Acknowledgement. The Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying directors, officers, employees, controlling persons,
agents or fiduciaries of the Company and its subsidiaries under this Agreement
or otherwise. Each Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s rights under public
policy to indemnify Indemnitee.

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to any
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings to
establish or enforce a right to indemnify under this Agreement or any other
agreement or insurance policy or under the organizational documents of the
Company or a subsidiary of the Company now or hereafter in effect relating to
Claims for Indemnifiable Events, (ii) in specific cases if the Company’s Board
of Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under Section 145 of the DGCL, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be; or

(b) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or

 

6



--------------------------------------------------------------------------------

(c) Claims Excluded Under Section 145 of the Delaware General Corporation Law.
To indemnify Indemnitee if (i) Indemnitee did not act in good faith or in a
manner reasonably believed by such Indemnitee to be in or not opposed to the
best interests of the Company, or (ii) with respect to any criminal action or
proceeding, Indemnitee had reasonable cause to believe Indemnitee’s conduct was
unlawful, or (iii) Indemnitee shall have been adjudged to be liable to the
Company unless and only to the extent the court in which such action was brought
shall permit indemnification as provided in Section 145(b) of the DGCL.

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against any
Indemnitee, any Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

10. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger that, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent, control person, or
fiduciary of such constituent corporation, or is or was serving at the request
of such constituent corporation as a director, officer, employee, control
person, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on any Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company or any of
its subsidiaries that imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and if any Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

(c) For purposes of this Agreement, “Affiliate” means (i) any entity in which
the Company, directly or indirectly, owns 10% or more of the combined Voting
Securities, (ii) any “parent corporation” of the Company (as defined in
Section 424(e) of the Internal Revenue Code of 1986, as amended (the “Code”)),
(iii) any “subsidiary corporation” of any such parent corporation (as defined in
Section 424(f) of the Code) of the Company and (iv) any trades or businesses,
whether or not incorporated which are members of a controlled group or are under
common control (as defined in Sections 414(b) or (c) of the Code) with the
Company.

 

7



--------------------------------------------------------------------------------

(d) For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if (i) any “person” (as defined in Section 3(a)(9) of the Exchange
Act), and as modified in Section 13(d) and 14(d) of the Exchange Act) other than
(A) the Company or any of its subsidiaries, (B) any employee benefit plan of the
Company or any of its subsidiaries, (C) any Affiliate, (D) a company owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (E) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the shares of voting stock of the Company then outstanding; provided, however,
that an initial public offering of common stock of the Company shall not
constitute a Change of Control; (ii) the consummation of any merger,
organization, business combination or consolidation of the Company or one of its
subsidiaries with or into any other company, other than a merger,
reorganization, business combination or consolidation which would result in the
holders of the Voting Securities of the Company outstanding immediately prior
thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company; (iii) the consummation of a
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition if the holders of the voting securities
of the Company outstanding immediately prior thereto hold securities immediately
thereafter which represent more than 50% of the combined voting power of the
voting securities of the acquiror, or parent of the acquiror, of such assets, or
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or (iv) individuals who, as of the date of this
Agreement, constitute the board of directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the board of
directors of the Company; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election by the board of
directors of the Company, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the board of directors of the Company.

(e) For purposes of this Agreement, a “Reviewing Party” shall mean, if and when
appointed by the Board of Directors, any appropriate person or body consisting
of a member or members of the Company’s Board of Directors or any other person
or body appointed by the Board of Directors who is not a party to the particular
Claim for which Indemnitee is seeking indemnification, or Independent Legal
Counsel.

(f) For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

 

8



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect with respect
to Claims relating to Indemnifiable Events regardless of whether any Indemnitee
continues to serve as a director, officer, employee, agent, controlling person,
or fiduciary of the Company or of any other enterprise, including subsidiaries
of the Company, at the Company’s request.

13. Attorneys’ Fees. In the event that any action is instituted by an Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, any
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee with
respect to such action (including, without limitation, attorney’s fees),
regardless of whether Indemnitee is ultimately successful in such action, and
shall be entitled to the advancement of Expenses with respect to such action,
unless, as a part of such action, a court of competent jurisdiction over such
action determines that the material assertions made by Indemnitee as a basis for
such action were not made in good faith or were frivolous, provided, however,
that until such determination is made, Indemnitee shall be entitled to receive
payment of Expense Advances hereunder with respect to such action. In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all Expenses incurred by Indemnitee in defense of such
action (including costs and expenses incurred with respect to Indemnitee
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Expenses with respect to such action, unless, as a part of
such action, a court having jurisdiction over such action determines that each
of the Indemnitee’s material defenses to such action was made in bad faith or
were frivolous.

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (a) five calendar days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission, if deliverable by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
Indemnitee’s address as set forth beneath Indemnitee’s signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Chief Executive Officer) or at such other address as such
party may designate by ten calendar days’ advance written notice to the other
party hereto.

 

9



--------------------------------------------------------------------------------

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

17. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.

18. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving the Indemnitee any right to be retained in the
employ of the Company or any of its subsidiaries.

22. Corporate Authority. The Board of Directors of the Company has approved the
terms of this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

COMPANY: CHENIERE ENERGY, INC. By:  

 

Name:  

 

Title:  

 

INDEMNITEE:

 

Name:  

 

Title:  

 

 

11